SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

50
KA 08-02408
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CLEMON JONES, ALSO KNOWN AS CLEMENT/CLEMONT JONES,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (MATTHEW DUNHAM OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Teresa D.
Johnson, A.J.), rendered October 29, 2008. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a forged
instrument in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Jones (___ AD3d ___ [Feb. 14,
2014]).




Entered:   February 14, 2014                       Frances E. Cafarell
                                                   Clerk of the Court